Citation Nr: 0334788	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that Tulane 
University & Clinic treated the veteran 
for a foot condition during the period of 
1994 to the present.   The address is as 
follows:

1415 Tulane Avenue 
New Orleans, LA 70112-2600 
ATTN: Patient Records 

Make arrangements to obtain complete 
clinical records and/or outpatient 
treatment records, including, if 
necessary, the transmittal of a second 
request for records (beyond the prior one 
addressed to Dr. James C. Butler and 
dated in March 2003).

2. Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an appropriate 
medical provider to determine the nature, 
status, and etiology of any foot or feet 
disability.  Please notify the veteran as 
to the date, time and place of this 
examination by contacting him in writing 
at his new address of: 2838 Josephine, 
New Orleans, Louisiana 70113.  All 
indicated studies must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and a review of the evidence 
in the claims folder, including service, 
private and VA medical records, the 
provider should express opinions as to 
the following:
(a) What is the diagnosis of any 
foot disability present during 
service or within one year of 
service;

(b) What is diagnosis of the 
veteran's current foot or feet 
disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current foot disability, if present, 
and any injury or disease of service 
origins.  

In answering this question, it would 
be helpful if the medical provider 
addressed the 1997 report from Dr. 
J.C.B., indicating whether he 
concurs or does not concur with the 
diagnosis of bipartate medial 
sesamoid bone of the right foot.  

If the medical provider does concur 
with the diagnosis of bipartate 
medial sesamoid bone of the right 
foot, he should further indicate 
whether he believes that the 
etiology of this disorder is 
congenital or traumatic, and, if so, 
what was the degree of medical 
probability that it was one or the 
other.  

If the medical provider concurs with 
the diagnosis of bipartate medial 
sesamoid bone of the right foot, he 
should also provide an opinion as to 
the degree of medical probability 
that the disorder was initially 
manifest in service or, if it 
plainly pre-existed service, whether 
it increased in severity in service 
beyond the normal progression of the 
disorder, if any.  
Finally, in providing opinions as to the 
etiology of any foot disability, the 
medical provider should first provide any 
requested opinion based upon the medical 
history as determined from any source, 
including lay recollections both 
contemporaneous and remote from events.  
The medical provider should also indicate 
whether any requested opinion would 
change and if so, how, if the medical 
history was based upon what is or is not 
reflected in the contemporaneous medical 
or other sources.  

The purpose of these questions is not to 
limit the medical provider's inquiry, but 
to secure answers to those questions that 
appear to VA to be posed by the current 
record.  If the medical provider believes 
that there are other aspects of the 
veteran's claim for service connection 
for a foot disability that would bear 
upon the degree of probability that the 
veteran now experiences a foot disability 
that is causally related to his period of 
active service, the provider is free to 
comment upon those aspects.

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





